DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statements filed 29 October 2020, 14 April 2021 and 22 December 2021 have been considered.
	Claims 1-10 are pending and have been considered on the merits.  Note that a new set of claims was filed on 17 November 2020 and these claims have been the subject of examination.

Claim Objections
Claims 8-10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, claims 8-10 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 1 is drawn to a recombinant microorganism, characterized in that the recombinant microorganism is capable of overexpressing:(1) the acetyl-CoA carboxylase genes accBC and accDA; (2) the malonyl-CoA synthetase gene mcr; (3) the 3-hydroxypropionyl-CoA 
The disclosed utility of the recombinant microorganism is to produce 1,3-propanediol.  The subject of this rejection is the recitation of “(3) the 3-hydroxypropionyl-CoA synthetase gene pcs; (4) the 3-hydroxypropionyl-CoA reductase gene pduP.”  The acetyl-CoA carboxylase genes accBC and accDA and the malonyl-CoA synthetase gene mcr are known to convert acetyl-CoA to 3-hydroxypropionate.  The 1,3-propanediol reductase gene yqhD is known to convert 3-hydroxypropanal to 1,3-propanediol.  Functional homologs of these genes which perform these reactions are known as well.  However, the reaction sequence of the conversion of 3-hydroxypropionate to 3-hydroxypropionyl-CoA, which is then converted to 3-hydroxypropanal is not described by the prior art of record.  The only enzymes described by the Specification which can carry out these enzymatic conversions are the 3-hydroxypropionyl-CoA synthetase encoded by the pcs gene having SEQ ID NO: 4, and the 3-hydroxypropionyl-CoA reductase encoded by the pduP gene having SEQ ID NO: 5.
Assessment of whether species are disclosed in the original specification 
The Specification only describes instances in which a recombinant cell is genetically modified to overexpress the 3-hydroxypropionyl-CoA synthetase encoded by the pcs gene having SEQ ID NO: 4, and the 3-hydroxypropionyl-CoA reductase encoded by the pduP gene having SEQ ID NO: 5.  No other pcs or pduP genes are described by the Specification.
Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is 
In the instant case, the Specification describes a recombinant cell which is genetically modified to overexpress the 3-hydroxypropionyl-CoA synthetase encoded by the pcs gene having SEQ ID NO: 4, and the 3-hydroxypropionyl-CoA reductase encoded by the pduP gene having SEQ ID NO: 5.  The Specification, however, does not describe any other pcs or pduP genes which encode enzymes that can carry out the reaction sequence of the conversion of 3-hydroxypropionate to 3-hydroxypropionyl-CoA, which is then converted to 3-hydroxypropanal.
Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of pcs enzymes that can carry out the conversion of 3-hydroxypropionate to 3-hydroxypropionyl-CoA, and of pduP enzymes that can carry out the conversion of 3-hydroxypropionyl-CoA to 3-hydroxypropanal.  The Specification, however, does not describe physical and/or chemical properties of any pcs enzyme that can carry out the conversion of 3-hydroxypropionate to 3-hydroxypropionyl-CoA other than that encoded by SEQ ID NO: 4, or of any pduP enzyme that can carry out the conversion of 3-hydroxypropionyl-CoA to 3-hydroxypropanal other than that i.e., the ability of a pcs enzyme encoded by SEQ ID NO: 4 to convert 3-hydroxypropionate to 3-hydroxypropionyl-CoA, and the ability of a pduP enzyme encoded by SEQ ID NO: 5 to convert 3-hydroxypropionyl-CoA to 3-hydroxypropanal.  Accordingly, the specification fails to provide guidance on the specific structural features of the genus that account for the function of the genus, namely what features of the pcs enzyme encoded by SEQ ID NO: 4 allow for the conversion of 3-hydroxypropionate to 3-hydroxypropionyl-CoA, and what features of the pduP enzyme encoded by SEQ ID NO: 5 allow for the conversion of 3-hydroxypropionyl-CoA to 3-hydroxypropanal.  Absent this information, the skilled artisan cannot readily envisage specific embodiments of pcs and pduP genes that possess the relevant functional properties. 
In conclusion, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the invention with respect to recombinant cells which overexpress “(3) the 3-hydroxypropionyl-CoA synthetase gene pcs; and (4) the 3-hydroxypropionyl-CoA reductase gene pduP.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Publication No. 2021/0123079 is the publication which corresponds to the present application.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652